       Case 2:20-cv-00632-HB Document 38 Filed 12/29/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GENTEX CORPORATION                    :
                                      :            CIVIL ACTION
        v.                            :
                                      :
SUPERIOR MOLD COMPANY                 :             NO. 20-632


                                  ORDER

             AND NOW, this   29th day of December 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED that:

             (1)   the motion of Gentex Corporation (“Gentex”) to

dismiss Superior Mold Company’s (“Superior”) counterclaims pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure

(Doc. # 33) is GRANTED in part and DENIED in part;

             (2)   the motion of Gentex to dismiss Superior’s

counterclaims for promissory estoppel (Count II), unjust enrichment

(Count III), and quantum meruit (Count V) is GRANTED;

             (3)   the motion of Gentex to dismiss Superior’s

counterclaims for breach of contract (Count I) and misappropriation

of intellectual property (Count IV) is DENIED; and

             (4)   the alternative motion of Gentex for a more

definite statement pursuant to Rule 12(e) of the Federal Rules of

Civil Procedure is DENIED.

                                          BY THE COURT:



                                          /s/ Harvey Bartle III_________
                                                                      J.
